EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The following claims are amended entirely to correct for minor drafting issues, (i.e. bullet lists) wherein the scope of these claims has not been changed.
Claim 1 is replaced with:
1. A system for providing information to a user, the system comprising:
a housing configured to mechanically couple to the user and encircle a portion of the user about a central axis;
a first and second set of tactile actuators mounted to the housing;
a sensor mounted to the housing and configured to sample a first measurement;
a controller communicatively connected to each tactile actuator of the first and second sets, the controller configured to:
based on the first measurement, determine a first direction based on a first reference position;
based on the first direction, determine a first set of control instructions to control actuation of the first set of tactile actuators, the first set of control instructions configured to:
selectively control a first tactile actuator of the first set closest to the first reference position; and
based on a second direction, determine a second set of control instructions for the second set of tactile actuators.
Claim 4 is replaced with:
4. The system of Claim 1, wherein the first set of control instructions is further configured to:
selectively control a second tactile actuator of the first set, the second tactile actuator adjacent to the first tactile actuator and next closest to the first reference position.
Claim 7 is replaced with:
7. The system of Claim 1, wherein the first set of control instructions is further configured to:
after controlling the first tactile actuator, subsequently control the second set of tactile actuators.
Claim 16 is replaced with:
16. The system of Claim 1, wherein the controller is configured to:
concurrently with controlling actuation of the first set of actuators according to the first set of instructions, selectively control the second set of actuators according to the second set of instructions.
Claim 20 is replaced with:
20. The system of Claim 1, wherein the sensor comprises a spatial sensor, wherein determining the first direction based on the first reference position comprises:
based on the first measurement, determining a pose of the housing, the pose comprising an orientation and a position relative to the reference position;
based on the position, determining the first direction based on satisfaction of a predetermined condition associated with a map;
wherein the first reference position comprises a map waypoint; and
wherein the first tactile actuator is selectively controlled based on the orientation and the first direction.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, Re claim 1, RIZZO (US 20170239130 A1) discloses (abstract [0056]) a system for providing information to a user (i.e. fig.12-21), the system comprising:
a housing (fig.12 – body housing of wearable object) configured to mechanically couple to the user and encircle a portion of the user about a central axis (fig.12-14 – feedback device wraps around body);
a first and second set of tactile actuators mounted to the housing; (i.e. fig.12-15)
a sensor (i.e. integrated sensors as part of body shown in fig.21) mounted to the housing and configured to sample a first measurement; [0056-0057, 0060, 0065]
[0056] A controller can be used to activate actuators, e.g., vibrating motors, ECPs, etc., based upon data from the sensors. FIG. 17 illustrates a controller 1702 for a somatosensory terminal feedback vest with integrated sensors in accordance with various illustrative implementations. In the illustrated implementation, the controller 1702 can be integrated directory into the wearable article. The controller can also process the data from the sensors to determine which actuators to activate. In other implementations, the data from the sensors can be transmitted to an external device, such as, but not limited to, a smartphone, a laptop, or other computing system. This external device can process the sensor data and determine which actuators to activate based upon sensor data, e.g., based upon detected obstacles from the sensor data. Data representing the actuators to activate can then be transmitted back to the controller that activates the actuators based upon the received data.
a controller (i.e. controller used to activate actuators based on sensed data from sensors) communicatively connected to each tactile actuator of the first and second sets (i.e. controller must be connected to actuators to activate them), the controller configured to:
based on the first measurement [0065], determine a first direction (i.e. data based on acceleration, GPS, orientation, posture, position – can determine a specific direction) based on a first reference position;
[0065] The somatosensory feedback wearable object can also be coupled with additional sensors worn on an individual, such as but not limited to a gyroscope, an accelerometer, a global positioning system, an orientation sensor, etc. As a non-limiting example, the somatosensory feedback wearable object can incorporate a 3-axis accelerometer. The outputs from these sensors can be used to detect the position of the individual. For example, the individual's posture or current exercise position can be determined. Comparing the individual's position with a known baseline position can be used to provide input to the user regarding corrective behavior via the vibrating interface. For example, if a user needs to move forward to improve their posture, the vibrating interface can provide a tactile input in the front of the wearable object. This tactile input signals to the user that they need to move forward to move into a position indicative of better posture. This tactile input functions as near, real-time biofeedback that allows a user to experience enhanced sensation or sensory perception and enable the user to response to the biofeedback. As another example, the individual's posture during a particular exercise during physical therapy can be compared to the ideal posture. The data corresponding to the ideal posture can be stored in the controller or a remote computing device. Tactile input can be provided to the user indicating where their posture is less than ideal. A user can respond to this tactile input to improve their exercising position.
based on the first direction, determine a first set of control instructions to control actuation of the first set of tactile actuators (i.e. any set of tactile actuators could be activated by controller as needed based on sensed data – fig.15-21).
[0060] As described above, a wearable external sensor module can incorporate multiple ranging and imaging sensors (ultrasound, infrared, etc.) into a single spatial orientation module. The data from the outputs of multiple sensors can use Bayesian integration of multiple inputs of the sensors, similar to the types of computations used by the central nervous system, to generate perceptions based on multisensory inputs. For example, a tactile code, e.g., information regarding location of obstacles near a person, can be used to control the actuators to provide the tactile input to the person. FIG. 20 illustrates use of integrated sensors within a somatosensory terminal feedback vest in accordance with various illustrative implementations. Different types of sensors can use different ways of collecting sensory data. For example, ultrasound 2006, infrared 2004, and radiofrequency 2002 can be used by sensors to collect environmental data that can be processed to identify objects near a user, such as a person 2006. FIG. 21A illustrates ranges of various integrated sensors within a somatosensory terminal feedback device in accordance with various illustrative implementations. Long-distance sensors can have a wide angle to allow for detecting environmental data at long distances. The combination of long-, medium-, and narrow cones can be used to generate environmental information that can be used to localize objects within the environment of a user. Using the environmental information from the sensors, obstacles within the environment can be detected. The location of the obstacle can be communicated to a user via the touch sensation of the user via the actuators. Further examples of using a somatosensory terminal feedback item includes indicating the presence of a doorway, indicating which of two or more objects is closer to the user, indicating the location of an object relative to a moving user, etc. Further, incorporation of multiple sensors situated around a user can provide object detection surrounding the user.
RIZZO fails to show:
the first set of control instructions configured to:
selectively control a first tactile actuator of the first set closest to the first reference position; and
based on a second direction, determine a second set of control instructions for the second set of tactile actuators.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/23/2021